112 F.3d 516
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.FLUKE CORPORATION, Plaintiff-Appellee,v.TEKTRONIX, INC., Defendant-Appellant.
No. 96-35962.
United States Court of Appeals, Ninth Circuit.
April 15, 1997.

APPEAL DISMISSED.
Before:  WRIGHT, REINHARDT and THOMAS, Circuit Judges.

ORDER

1
The appellant's Unopposed Motion to Dismiss, filed with the Clerk on April 9, 1997, is GRANTED.  The appeal is dismissed without prejudice and without costs to either party.


2
THE CLERK SHALL ISSUE THE MANDATE FORTHWITH.